Citation Nr: 0736590	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-35 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral 
onychomycosis of the hands and feet.

2.  Entitlement to an increased disability rating for tinea 
versicolor, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  The Board remanded the case in 
April 2007.


FINDINGS OF FACT

1.  Onychomycosis of the veteran's hands and feet developed 
as a result of tinea versicolor.

2.  The veteran's tinea versicolor affects more than 40 
percent of exposed areas, but is not manifested on the head, 
face, or neck by tissue loss, distortion or asymmetry of 
features, or six or more characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  Onychomycosis of the veteran's hands and feet is the 
result of service-connected tinea versicolor.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2007).

2.  The veteran's tinea versicolor does not meet the criteria 
for a disability rating higher than 60 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.118, Diagnostic Codes 7800, 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Onychomycosis

The veteran is seeking service connection onychomycosis of 
the nails of both hands and both feet.  He contends that the 
nail disorder is a result of his service-connected skin 
disorder, which has been diagnosed as tinea versicolor.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

In the report of a VA medical examination of the veteran in 
May 2007, the examiner listed diagnoses of tinea versicolor, 
eczema, and "onychomycosis of the hands and feet secondary 
to service-connected tinea versicolor."  The examiner 
provided the opinion that it is at least as likely as not 
that the onychomycosis is related to service or to the 
service-connected tinea versicolor.

The opinion of the VA examiner, which is not contradicted by 
other medical evidence, is sufficient to establish service 
connection for the onychomycosis.  In a July 2007 
supplemental statement of the case (SSOC), the RO indicated 
that service connection for onychomycosis was appropriate.  
The RO noted, however, that under 38 C.F.R. § 4.14, 
evaluation of the same manifestation under different 
diagnoses, or pyramiding, is to be avoided.  The RO concluded 
that disability due to onychomycosis was compensated under 
the rating assigned for tinea versicolor, and that service 
connection and a separate rating should not be assigned for 
onychomycosis.

The Board reaches a different determination.  As the evidence 
indicates that the veteran's onychomycosis is secondary to 
his service-connected tinea versicolor, service connection 
must be granted for the onychomycosis.  The disability rating 
to be assigned for service-connected onychomycosis is a 
separate issue.  It is for the RO to decide, in the first 
instance, whether to evaluate tinea versicolor and 
onychomycosis as one disability or separate disabilities, and 
what rating or ratings to assign.

Increased Rating for Tinea Versicolor

In a November 1990 rating decision, the RO established 
service connection for a disorder of the veteran's skin, 
diagnosed as tinea versicolor.  The RO assigned a 0 percent, 
noncompensable disability rating.  In rating decisions dated 
in January 1994, April 2003, and September 2003, the RO 
denied the veteran's claims for an increased disability 
rating for his service-connected skin disorder.  In a July 
2007 rating decision, the RO granted an increase to a 60 
percent rating, effective from September 2002.  The veteran 
has continued his appeal, and is seeking a rating higher than 
60 percent.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has rated veteran's service-connected tinea versicolor 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The assigned 
rating of 60 percent is the maximum rating provided under 
that code.  The 60 percent rating is assigned when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or when there is constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required during the past twelve 
month period.

The rating schedule provides for a higher rating, 80 percent, 
for a skin disorder when there is disfigurement of the head, 
face, or neck, with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or when there are six or 
more characteristics of disfigurement.  The characteristics 
of disfigurement are: scars exceeding specified sizes; 
elevated or depressed scars; scars adherent to underlying 
tissue; skin, in an area exceeding six square inches, that is 
hypo- or hyper-pigmented, abnormally textured, or indurated; 
and missing underlying soft tissue.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

On a VA examination of his skin in May 2007, the veteran 
reported having a rash and fungus all over his body.  The 
examiner observed scattered papules over the posterior neck 
and ears, and from the elbows to the wrists.  There was 
patchy lightening, that appeared to be eczema, on the face, 
shoulders, back, and chest.  There was cutaneous candidiasis 
in the folds of the groin bilaterally.  There was no scarring 
or disfigurement of the skin.  There was onychomycosis of all 
fingernails and toenails.  The skin conditions affected 
approximately 40 percent of the entire body, and 
approximately 50 percent of exposed areas.

The examination findings of lightening, or hypopigmentation, 
on the face, and papules on the neck, potentially constitute 
two characteristics of disfigurement, if those manifestations 
meet the size requirement.  The veteran does not have six or 
more characteristics of disfigurement, nor other 
manifestations on the head, face, or neck, that would warrant 
an 80 percent rating under Diagnostic Code 7800.  The 
manifestations of the veteran's tinea versicolor do not 
warrant a rating higher than the 60 percent rating under 
Diagnostic Code 7806 that is currently assigned.

In an exceptional case, where the rating schedule standards 
are found to be inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  A 
referral is warranted if the case presents an exceptional or 
unusual disability picture that makes it impractical to apply 
the regular rating schedule standards, such as when there is 
marked interference with employment or frequent periods of 
hospitalization.  The Board may not assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), but the Board may 
consider whether the case should be referred to the 
appropriate official to consider an extraschedular rating.  
In this case, the veteran has not had frequent 
hospitalization for his tinea versicolor.  Recent VA medical 
records indicate that the veteran is unemployed as a result 
of multiple disabilities, particularly diabetes, asthma, 
gastroesophageal reflux disease, and acute pancreatitis.  The 
medical records do not show, and the veteran has not 
asserted, that his skin disorder markedly interferes with his 
potential to hold employment.  As the tinea versicolor does 
not produce unusual disability that is not contemplated by 
the rating schedule, the Board finds no basis to refer this 
case for consideration of an extraschedular rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notices in September 2002, 
July 2003, and March 2006.  Some of those notices were issued 
subsequent to the initial adjudication.  While the 
notification was not completed prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  Further, the claims 
were readjduciated in a July 2007 supplemental statement of 
the case (SSOC) after the issuance of fully compliant notice.  
Mayfield, 444 F.3d at 1328.  In addition, the veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  In a September 2007 
response to the SSOC, the veteran reported thathe had no 
other information or evidence to submit.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on the claims at this time.

As the Board is granting the claim of service connection, any 
error commited with response to either the duty to notify or 
assist in connection with that claim was harmless.  


ORDER

Entitlement to service connection for bilateral onychomycosis 
of the hands and feet is granted.

Entitlement to a disability rating higher than 60 percent for 
tinea versicolor is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


